DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 02/08/2022 have been considered and entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/08/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
 Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Claim Interpretation
The Examiner acknowledges the definition(s) of the originally filed specification, emphasizing in particular “horizontal” in [0134].	
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered.
Regarding the prior art rejection of claim(s) 1-8 and 16-20, Applicant argued that the cancellation of said claims render the rejections thereof moot; the Examiner is in agreement.
Regarding new independent claims 23 and 32, Applicant argued that the claims included the limitations that were previously indicated as allowable and were thus allowable for at least those reasons; he Examiner is in agreement, therefore said claim(s) are likewise allowed.
Allowable Subject Matter
Claim(s) 9-15, and 21-39 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 9, the reasons for allowance are substantially the same as previously indicated in the Office Action dated 10/08/2021, namely that 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot comprising a plurality of payloads; 
 a plurality of arms, wherein each of the plurality of arms is pivotally mounted to one of the plurality of payloads; 
 a plurality of sleds, wherein each sled is mounted to one of the plurality of arms; 
 a plurality of inspection sensors, each of the inspection sensors coupled to one of the plurality of sleds…, wherein the plurality of sleds are horizontally distributed on the inspection surface at selected horizontal positions, and wherein each of the arms is horizontally moveable relative to the corresponding payload”, and
 “
a data positioning circuit…structured to determine position informed inspection data in response to the correlating of the inspection data with the inspection robot position” in further combination with the remaining limitation(s) of the claim.
Regarding independent claim 23, 
the prior art fails to disclose or motivate one skilled in the art to perform a method comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “operating an inspection robot comprising: a plurality of payloads, a plurality of arms, wherein each of the plurality of arms is pivotally mounted to one of the plurality of payloads, a plurality of sleds, wherein each sled is mounted to one of the plurality of arms, and a plurality of inspection sensors, each of the inspection sensors coupled to one of the plurality of sleds…, wherein the plurality of sleds is horizontally distributed on the inspection surface at selected horizontal positions, and wherein each of the arms is horizontally moveable relative to a corresponding payload”, and “determining position informed inspection data in response to the correlating of the inspection data with the inspection robot position" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 32 
the prior art fails to disclose or motivate one skilled in the art to manufacture an inspection robot comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “a plurality of payloads; a plurality of arms, wherein each of the plurality of arms is pivotally mounted to one of the plurality of payloads; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 5 of 9a plurality of sleds, wherein each sled is mounted to one of the plurality of arms; a plurality of inspection sensors, each of the inspection sensors coupled to wherein each of the arms is horizontally moveable relative to a corresponding payload” and “a data positioning circuit structured to…determine position informed inspection data in response to the correlating of the inspection data with the inspection robot position" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
The Examiner further emphasizes that to meet the claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988).  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856